25 F.3d 1037
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Augusto SERNA, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 93-2363.
United States Court of Appeals,First Circuit.
June 6, 1994

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Shane Devine, Senior U.S. District Judge ]
Augusto Serna on brief pro se.
Paul M. Gagnon, United States Attorney, and Peter E. Papps, First Assistant United States Attorney, on Motion for Summary Disposition, for appellee.
D. N.H.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
We affirm the denial of appellant's Sec. 2255 petition for the reasons stated by the district court in its November 23, 1993 order.  The questions concerning Guillermo and Munoz, to which appellant responded in the negative, were not evidence and had no effect on the sentence.


2
Affirmed.